Citation Nr: 1212534	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1984 to December 1988, from September 1989 to October 1993, and from February 1998 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increase of 20 percent for the Veteran's service-connected low back disability effective the date of this claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 20 percent for his service-connected low back disability.  For the following reasons, the Board finds that remand is warranted for further development.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist the claimant in developing the claim, including conducting a thorough and contemporaneous examination in increased rating cases.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, when a claimant affirmatively asserts that a further increase in disability has occurred subsequent to the prior examination and decision, a new examination may be required.  See id.; 38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Here, in a January 2010 brief, the Veteran's representative argued that the Veteran's low back disability had worsened since he was last examined by VA in December 2008 and thus that this claim should be remanded for a new VA examination.  The Board agrees.  In this regard, the December 2008 VA examination is now well over three years old.  In a March 2009 VA treatment record, the Veteran reported that his low back pain seemed worse since he was last examined in December 2008.  Moreover, a March 2009 VA physical therapy consultation report reflects that the Veteran's standing range of motion of the spine was significantly limited and indeed was grossly 10 to 15 degrees in all planes.  Accordingly, the Board finds that a new VA examination should be performed to assess the current level of severity of the Veteran's low back disability.  See id.

On remand, the agency of original jurisdiction (AOJ) should also determine whether a separate rating is warranted for any neurologic abnormalities associated with the Veteran's low back disability.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1), 38 C.F.R. § 4.71a (2011).  In this regard, a December 2008 VA MRI study of the spine revealed an extruded disc herniation at L5-S1 with mild impingement and displacement of the right S1 nerve root.  Moreover, VA treatment records dated in January 2009 and March 2009 reflect complaints of back pain radiating to the legs which was worse on the left side.  

The AOJ should also take this opportunity to obtain the Veteran's outstanding VA treatment records dating from April 2009. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran's outstanding VA treatment records dating from April 2009 should be obtained and associated with the claims file.

2. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected arthritis of the lumbar spine, to include any associated neurological abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbar spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must also identify any neurological abnormalities associated with the Veteran's low back disability.  

Finally, the examiner must discuss all functional impairment resulting from the Veteran's low back disability, particularly with regard to how it affects his ability to work. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits, to include whether a separate rating is warranted for any neurologic abnormalities associated with the Veteran's low back disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



